Citation Nr: 0726351	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  04-17 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for a psychiatric disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from February 1955 to 
January 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, which denied the veteran's request 
to reopen his claim for entitlement to service connection for 
a schizoid personality disorder.

In September 2006 decision, the Board found that the veteran 
had submitted new and material evidence to reopen his claim 
and remanded the issue for further development.

Pursuant to a motion and the Board's granting thereof, this 
case has been advanced on the Board's docket under 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2006).


FINDING OF FACT

There is no medical evidence of a nexus between the veteran's 
psychiatric disorder and any incident of service.


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
active service and a psychosis may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.306, 
3.307 3.309, 4.127 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A.

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in January 2003 and 
October 2006 correspondence fulfills the provisions of 38 
U.S.C.A. § 5103(a).  In October 2006 the RO provided notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  The 
claim was thereafter readjudicated in the June 2007 
supplemental statement of the case.

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available and the RO scheduled a VA examination.  
There is no pertinent evidence which is not currently part of 
the claims file.  Hence, VA has fulfilled its duty to assist 
the appellant in the prosecution of his claim.



Background

On the pre-induction physical examination it was noted that 
the veteran had a chronic, mild psychoneurosis.  Service 
medical records reveal that on assignment to Redstone Arsenal 
he developed a gradual weight loss due to a loss of appetite, 
which he attributed to his inability to eat Army food, as 
well as constipation, occasional nausea, and vomiting, 
headache, and a continuing feeling of being unwell.  After 
weight loss and frequent visits to the Redstone Dispensary he 
was eventually hospitalized for ten days for diagnostic 
evaluation.  The Dispensary failed to find any evidence of 
organic disease so he was transferred to Fort McClellan Army 
Hospital.  Medical evidence there failed to show any evidence 
of organic disease.  

Psychiatric evaluation and observation over a period of 
several months resulted in a very definite opinion that the 
veteran suffered from a chronic schizoid personality 
reaction, manifested by a loss of emotional response, mild 
chronic appearance of depression, and a complete lack of 
interest in inter-personal relations.  His interest was found 
to be focused almost entirely upon his physical condition and 
in particular his gastrointestinal system.  He had a very 
strong feeling he was sick and that this was the result of 
service.  On several occasions the veteran reported that he 
did not like the Army.  He was found to have no mental or 
physical disease or defect, warranting disposition of his 
case through medical channels for discharge or any other 
pertinent medical regulation and it was the opinion that he 
could not be rehabilitated for military service because of 
the established diagnosis.

In his rebuttal to the findings of the Physical Evaluation 
Board, in November 1955 the veteran stated that he entered 
service in a healthy condition, with no gastrointestinal 
symptoms, and that his family doctor, who was caring for him, 
believed that his condition had been brought about by his 
military service.  The veteran was discharged due to 
unsuitability, by reason of schizoid personality disorder.

At an April 1956 VA examination, the veteran's weight was 
noted as 181 pounds.  He complained of nausea, pains in his 
stomach, and difficulty with bowel movements as well as loss 
of weight.  He felt he was doing better than when he was in 
the Army.  The examination revealed a well developed and 
nourished young man with some emotional flattening and lack 
of insight.  The examiner diagnosed, in addition to schizoid 
personality, a psychophysiological gastrointestinal reaction.

An April 1957 letter from Peter Campellone, M.D., indicated 
the veteran had been known to him since 1950 but he knew of 
no gastrointestinal distress prior to 1954. 

An April 1957 examination conducted by Himon Miller, M.D., 
indicated no past history of a nervous disorder.  It was 
noted that the veteran worked with the Army engineers in 
Boston and seemed to be getting along very well.  After 
examination the diagnosis rendered was psychoneurosis of the 
anxiety type.  There was no evidence of any psychotic 
disorder.

At a May 1957 RO hearing, the veteran's contention was that 
he was a victim of "nervous prostration" as he did not have 
the condition when he entered service.  The veteran testified 
that he had aches and pains and continually had digestive 
troubles which he did not have prior to entering service.  He 
indicated that when he was transferred to Redstone Arsenal he 
started eating in the mess hall and could not digest the food 
or move his bowels after eating it.  The veteran's 
representative stated that he had known the veteran many 
years and that he now presented a lackadaisical attitude 
which he had formerly not manifested.  

VA treatment records dated November 2002 showed a history of 
depression.  The veteran denied any suicidal ideation and 
stated that he felt better since starting medications.  The 
veteran was continued on Amytrptylline.

At a January 2007 VA examination, the examiner noted the 
claims file was reviewed.  The veteran reported he had been 
very depressed for several years.  He had difficulty sleeping 
and had panic attacks; sometimes complicated or increased due 
to recent health problems.  He reported prostate cancer in 
1996 with treatment in 1997.  He had a heart attack and 
stents put in and then had four additional stents put in 
November 2006.  After examination, the veteran was diagnosed 
with major depressive disorder, recurring; anxiety disorder, 
not otherwise specified; and schizoid personality by history 
and record.

The examiner noted that the veteran endorsed symptoms 
consistent with a diagnosis of major depressive disorder and 
anxiety, which were more likely than not related to his 
serious medical conditions and not to being in the service.  
There were no current indications of the schizoid personality 
disorder diagnosis which was made while the veteran was in 
the service.  It was noted the veteran was extremely active 
in society and had a good many friends.  The examiner stated 
the veteran's psychiatric symptoms have a minimal to moderate 
negative impact on his ability to obtain and maintain 
physical or sedentary employment and have no interference 
with his social functioning.

Criteria and analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).

Certain chronic disabilities, such as psychoses, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Clear and unmistakable evidence is 
required to rebut the presumption of aggravation where pre-
service disability underwent an increase in severity during 
service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Temporary 
or intermittent flare-ups of a preexisting injury or disease 
are not sufficient to be considered "aggravation in service" 
unless the underlying condition, as contrasted with symptoms, 
has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993).

After reviewing the evidence of record, it is concluded that 
the preponderance of the evidence is against entitlement to 
service connection for a psychiatric disorder.  At the outset 
the Board notes that as the veteran is not shown to have 
suffered any psychoses within one year of separation from 
service, entitlement to service connection for a psychiatric 
disorder on a presumptive basis under 38 C.F.R. §§ 3.307, 
3.309 is not warranted.  Service medical records are likewise 
negative for complaints, treatment, or diagnosis of an 
acquired psychiatric disorder, such as a psychoneurosis, 
which was reported only at the time of the induction 
examination.  The veteran was administratively discharged 
from the Army because of a schizoid personality with 
psychosomatic manifestations, anorexia and constipation.

At this juncture, it must be emphasized that personality 
disorders which are characterized by developmental defects or 
pathological trends in the personality structure manifested 
by a lifelong pattern of action or behavior, chronic 
psychoneurosis of long duration or other psychiatric 
symptomatology shown to have existed prior to service with 
the same manifestations during service, which were the basis 
of the service diagnosis, will be accepted as showing pre-
service origin.  See 38 C.F.R. § 3.303(c).  

Personality disorders such as that manifested by the veteran 
during service are not diseases or injuries for compensation 
purposes. However, disability resulting from a mental 
disorder that is superimposed upon a personality disorder may 
be service-connected.  38 C.F.R. § 4.127.  Thus, although 
service connection is not appropriate for the veteran's 
diagnosed personality disorder, a disability superimposed on 
that disorder might be service connected.

The January 2007 VA examiner noted that the veteran endorsed 
symptoms consistent with a diagnosis of major depressive 
disorder and anxiety, which were more likely than not related 
to his serious medical conditions and not to being in the 
service.  There were no current indications of the schizoid 
personality disorder diagnosis which was made while the 
veteran was in the service.

While mild psychoneurosis was reported on the veteran's 
induction examination, there were no diagnoses of 
psychoneurosis or a psychiatric disorder in service; 
therefore, there is no medical evidence that the 
psychoneurosis was aggravated during service and his current 
condition was not causally related to service.  There is no 
competent evidence to the contrary.  The January 2007 VA 
examiner did not indicate that the veteran's pre-service 
psychoneurosis was aggravated by service. Hence, the 
competent evidence clearly and unmistakably shows that the 
veteran's preexisting mild psychoneurosis did not increase in 
severity during service, and was not aggravated in-service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  As such, service 
connection on the basis of aggravation is not warranted for a 
psychoneurotic disorder.  38 U.S.C.A. §§ 1111, 1112; 38 
C.F.R. § 3.304(b).

In summary, the medical evidence does not demonstrate that a 
psychiatric disorder was incurred in or aggravated by 
military service.  Although the veteran was found to have a 
schizoid personality in service, the medical evidence of 
record demonstrates no causal connection between the 
veteran's current psychiatric disorders, characterized as 
major depressive disorder and anxiety disorder, and military 
service.  Based on these findings and following a full review 
of the record, it is concluded that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a psychiatric disorder.




ORDER

Entitlement to service connection for a psychiatric disorder 
is denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


